Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000010
                                                         10-FEB-2015
                                                         01:34 PM



                           SCPW-15-0000010


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     LANRIC HYLAND, Petitioner,


                                 vs.


       DEE TORRES, Secretary to the Board of Registration;

      PHILLIP MATLAGE, Chair of the Board of Registration;

    STEWART MAEDA, Hawaii County Clerk; and VALRI KUNIMOTO,

               Deputy Attorney General, Respondents.



                         ORIGINAL PROCEEDING

                          (CAAP-15-0000053)


 ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


            Upon consideration of Petitioner Lanric Hyland’s

petition for a writ of mandamus, filed on January 7, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioner has filed an appeal from

the Board of Registration’s Findings of Fact, Conclusions of Law,

and Order Dismissing Appeals with the Intermediate Court of

Appeals, docketed as CAAP-15-0000053, and may seek relief in the

appeal.   Petitioner, therefore, is not entitled to a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy


that will not issue unless the petitioner demonstrates a clear


and indisputable right to relief and a lack of alternative means


to redress adequately the alleged wrong or obtain the requested


action).   Accordingly, 


           IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied without prejudice to Petitioner raising the


arguments presented in the instant petition, as appropriate, in


CAAP-15-0000053. 


           DATED: Honolulu, Hawai'i, February 10, 2015.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                 2